Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kareem Abu-Bakar, a native and citizen of Nigeria, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reopen. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying the motion as untimely. See 8 C.F.R. § 1003.2(c)(2) (2008); Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir.2009) (“[I]t is impossible for us to say that the BIA abused its discretion in finding Mosere’s motion [to reopen], filed more than eleven years after the order of voluntary departure, untimely.”). Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.